Citation Nr: 1207757	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 80 percent for a bilateral hearing loss disability.  

2.  Entitlement to a rating in excess of 40 percent for a below the right knee amputation.  

3.  Entitlement to a rating in excess of 40 percent for enucleation of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from February 1943 to August 1947.  His awards and decorations included the Silver Star Medal and the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is manifested by Level XI hearing acuity in the right ear and Level IX hearing acuity in the left ear.  

2.  The Veteran has the highest schedular rating available for his service-connected below the knee amputation on the right.  

3.  The Veteran has the highest schedular rating available for his service-connected enucleation of the right eye.


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating in excess of 80 percent for bilateral hearing loss disability.  38 U.S.C.A. §§ 1155 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2011).

2.  The criteria have not been met for a rating in excess of 40 percent for the Veteran's service-connected below the knee amputation on the right.  38 U.S.C.A. §§ 1155 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5165 (2011).
3.  The Veteran has not been met for a rating in excess of 40 percent for the Veteran's service-connected enucleation of the right eye.  38 U.S.C.A. §§ 1155 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.383, 4.1, 4.7, 4.75, 4.79, Diagnostic Code 6063 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the following issues:  1) Entitlement to a rating in excess of 80 percent for a bilateral hearing loss disability; 2) Entitlement to a rating in excess of 40 percent for a below the knee amputation on the right; and 3)  Entitlement to a rating in excess of 40 percent for enucleation of the right eye.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In December 2004, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected disabilities, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claims.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records, as well as records reflecting his VA treatment from March 2001 to October 2008.  

In January and February2005 and December 2008, VA examined the Veteran to determine, in part, the nature and extent of impairment attributable to his service-connected hearing loss disability, below the knee amputation on the right, and enucleation of the right eye.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, in April 2011, VA scheduled the Veteran for a hearing he at the RO before an acting member of the Board.  However, prior to that hearing, he canceled his request for a hearing and has not asked that it be rescheduled.  Therefore, VA will consider the case based on the evidence currently on file.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2011).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Hearing Loss Disability

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment. A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment.  38 C.F.R. § 4.85. 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.85.  

The Veteran contends that the rating for his bilateral hearing acuity does not adequately reflect the level of impairment caused by that disability.  He states that his hearing has deteriorated and that he has difficulty determining the direction from which a sound is coming.  He states that this can lead to dangerous situations, such as those times when he is in traffic, and an emergency vehicle is trying to get through.  He also states that his hearing impairment makes it difficult for him to carry on a conversation.  Therefore, he maintains that a rating in excess of 80 percent is warranted for his service-connected hearing loss disability.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

VA treatment records and examination reports show that the Veteran wears hearing aids and that he is followed for his hearing loss disability.  During VA audiometric 
testing in January 2005, he demonstrated the following puretone thresholds at the indicated frequencies:  




HERTZ



500
1000
2000
3000
4000
RIGHT
Not Applicable (NA)
95
105
105
105
LEFT
NA
65
85
95
100

The average pure tone threshold in the right ear at the applicable frequencies was 103 decibels, and in the left ear, it was 86 decibels.  

Speech audiometry revealed speech recognition ability of 60 percent  in the left ear.  The results of such testing, if any, in the right ear were not reported.

During VA audiometric testing in December 2008, the Veteran demonstrated the following puretone thresholds at the indicated frequencies:  




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
95
110+
110+
110+
LEFT
NA
75
90
110
100

The average pure tone threshold in the right ear at the applicable frequencies was at least 106 decibels on the right and 94 decibels on the left.  

Speech audiometry revealed speech recognition ability of 20 percent in the right ear and 44 percent in the left ear.  .

Whether based on a combination of puretone threshold averages and speech discrimination scores, or solely on pure tone threshold averages, the numeric designation associated with the Veteran's right ear hearing disability is Level XI.  In the left ear, it is no worse than Level IX.  38 C.F.R. § 4.85, Table VI or VIA.  When the numeric designation of Level XI is combined with the numeric designation of Level IX, the overall level of hearing impairment is commensurate with the 80 percent schedular rating currently in effect under 38 C.F.R. § 4.85, Table VII.  Thus, the current disability rating is confirmed and continued, and the appeal is denied.  

The Below the Knee Amputation on the Right

The evidence shows that during combat on Okinawa in May 1945, the Veteran received right leg shrapnel wounds from an enemy grenade.  He developed gangrene in the leg necessitating amputation approximately 5 inches below the right knee.  

The Veteran contends that the 40 percent rating for his below the knee amputation of his right leg does not adequately reflect the level of impairment caused by that disability.  Therefore, he maintains that an increased rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A 40 percent schedular rating is assigned for amputation of the leg below the knee when, as in this case, the Veteran is able to wear a prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5165.  That is the highest schedular evaluation assignable for that disability.  Under such circumstances, the Board will consider the possibility of an extraschedular consideration.  That prospect will be discussed in detail below.

The Right Eve

The evidence shows that when he was injured in May 1945, the Veteran also received shrapnel to the right eye.  That injury caused opacification of the cornea and a traumatic cataract.  Ultimately, his injuries resulted in enucleation of the right eye and the placement of a prosthesis.  

The Veteran contends that the 40 percent rating for his enucleated right eye does not adequately reflect the level of impairment caused by that disability.  Therefore, he maintains that an increased rating is also warranted for that disorder.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Subject to the provisions of 38 C.F.R. § 3.383(a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75.  
Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1) (2011).

A 40 percent schedular rating is assigned for anatomical loss of one eye when visual acuity in the other eye is 20/40 or better.  38 C.F.R. § 4.79, Diagnostic Code 6063.  

A review of the evidence discloses that the Veteran is service-connected for his right eye only.  A review of the Veteran's VA treatment records and examination reports shows that he underwent a VA eye examination in January 2005 and that he received treatment from the VA Ophthalmology Service in July, November, and December 2007 and June 2008.  During the January 2005 VA eye examination, it was noted that the Veteran had a prosthetic right eye.  The vision in his left eye was 20/30+2.  During his treatment by the VA Ophthalmology Service, the corrected visual acuity in his nonservice-connected left eye was between 20/40 and 20/50.  There were no findings of any impairment with respect to the Veteran's peripheral field of vision.

Although the Veteran has impaired visual acuity in his left eye, there is no evidence that it is due to anything other than refractive error.  Refractive error is not considered a disease or injury, i.e., a disability, within the meaning of VA regulations.  38 C.F.R. § 3.303.  Moreover, the Veteran's visual acuity in his left eye is better than 20/200.  Therefore, in light of the applicable VA regulations, the visual acuity in the Veteran's nonservice-connected left eye is considered no worse than 20/40 for rating purposes.  As noted above, 40 percent is the highest schedular rating available when there is anatomical loss of one eye and visual acuity in the other eye is 20/40 or better.  Accordingly, an increased rating is not warranted, and the appeal is denied. 
Extraschedular Considerations 

In arriving at the foregoing decisions, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected bilateral hearing loss disability, a below the knee amputation on the right, and enucleation of the right eye.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected bilateral hearing loss disability, his below the knee amputation on the right, and/or enucleation of his right eye.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for any of those disorders.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's bilateral hearing loss disability, below the knee amputation on the right, and/or enucleation of the right eye presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to a rating in excess of 80 percent is denied for a bilateral hearing loss disability.  

Entitlement to a rating in excess of 40 percent is denied for a below the knee amputation on the right.  

Entitlement to a rating in excess of 40 percent is denied for enucleation of the right eye.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


